Citation Nr: 1227684	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from July 1954 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial non-compensable evaluation effective from February 2009.

The Veteran's claim for a compensable evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claim is therefore characterized as shown on the title page.

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiological test results dated in March 2009 (private), May 2009 (VA), and December 2010 (VA), reflect that the Veteran has demonstrated hearing deficit and speech recognition scores comporting with a non-compensable rating under mechanical application of the rating formula, and fail to indicate that the provisions of 38 C.F.R. § 4.86, relating to exceptional patters of hearing impairment, are for application in this case.

2.  The Veteran's bilateral hearing loss has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2011).

2.  The criteria for referral for an initial compensable disability rating for bilateral hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

With respect to the increased initial rating claim for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2009, addressing the elements of service connection prior to the grant of service connection for hearing loss.  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and VA examinations were conducted in May 2009 and December 2010.  The Veteran and his representative have not maintained that these examinations were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of June 2009, service connection was granted for bilateral hearing loss for which an initial non-compensable evaluation was assigned, effective from February 18, 2009, the date of receipt of the original service connection claim. 

The evidence considered at the time of the June 2009 rating decision includes the Veteran's DD Form 214, which indicated that he served in the United States Air Force, and was assigned to an air police squadron.  

Also considered was a private audiogram and audiology report of March 2009.  The Veteran gave a 50-year history of tinnitus and significant noise exposure.  The private audiogram findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, appear to have been recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
XX
10
20
45
45
LEFT
XX
10
10
25
45

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was approximately 30 in the right ear and 23 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Mild to moderate mixed hearing loss was assessed.    

A VA audio examination was conducted in May 2009.  The Veteran reported being exposed to acoustic trauma during service from 1954 to 1957, during which time he was an air police guard, spending most of his time on the flight line without the use of hearing protection.  The Veteran complained of hearing loss and tinnitus, mentioning that he had the most difficulty hearing soft or distant speech.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
10
45
45
50
LEFT
XX
15
20
35
50

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 37.5 in the right ear and 30 in the left ear.  The examiner made a note to rate the hearing impairment in puretones only, as the Veteran's responses to speech recognition testing were atypical, not consistent, and not in accord with the degree of hearing loss shown or the findings made upon private evaluation of March 2009.  Bilateral normal to moderate sensorineural hearing loss was diagnosed.  The examiner opined that although hearing was normal at discharge, given the Veteran's history of military noise exposure, it was not unreasonable to believe that early damage to the hearing system began during this time.  

Another VA audio examination was conducted in December 2010.  The report indicated that the Veteran was not able to give specific examples of difficulty hearing, but did mention having intermittent buzzing in both ears making it difficult to hear.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
20
50
50
50
LEFT
XX
25
40
45
55

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 42.5 in the right ear and 41.25 in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the left ear, and 80 percent in the right ear.   Bilateral normal to moderate (right) and moderately severe (left) sensorineural hearing loss was diagnosed.  

The VA audiologist indicated that the Veteran's hearing loss would have significant effects on an occupation due to hearing difficulty, but no effect on his usual daily activities.  It was explained that the Veteran would be expected to have difficulty understanding speech even with amplification in adverse listening environments.  The examiner noted that with amplification, the use of visual and contextual clues, and ADA accommodations, the Veteran would be expected to be employable in non-adverse listening environments.  

Analysis

The Veteran contends that an initial compensable evaluation is warranted for bilateral hearing loss. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994); Solomon v. Brown, 6 Vet. App. 396, 402  (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Pertinent to the appeal period, the file includes three examination reports under which the Veteran's hearing loss may be evaluated.  It is not clear that the March 2009 private audiogram used the Maryland CNC speech discrimination test; however with or without consideration of the 100 percent speech recognition score documented in that report, the test results do not warrant the assignment of a compensable evaluation for hearing loss.  The March 2009 audiogram test results indicated that the Veteran had a right ear pure tone hearing threshold average of 30 and left ear pure tone hearing threshold average of 23; comporting with Level I hearing bilaterally under table VIA, used for evaluating puretone thresholds only.  The combined percentage evaluation under Table VII for Level I (better ear) and I (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Under table VI, the results are the same if the bilateral 100 percent speech recognition scores are factored.  

The May 2009 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 37.5; comporting with Level I hearing under table VIA.  With respect to the Veteran's left ear, the VA audiogram indicated a pure tone hearing threshold average of 30, which also comports with Level I hearing under table VIA.  Speech recognition scored were not provided in that report due to a finding that these were unreliable.  Accordingly, pursuant to 38 C.F.R. § 4.85(c), hearing impairment may be based on an assessment of puretone thresholds only as evaluated under Table VIA.  The combined percentage evaluation under Table VII for Level I (better ear) and I (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The December 2010 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 42.5 and a speech recognition score of 80 percent; comporting with Level III hearing under table VI.  With respect to the Veteran's left ear, the 2010 VA audiogram indicated a pure tone hearing threshold average of 41.25 and a speech recognition score of 82 percent.  This also comports with Level III hearing under table VI.  The combined percentage evaluation under Table VII for Level III (better ear) and III (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

The provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to the findings made during this portion of the appeal period.  In this regard, no testing conducted at any time during the appeal period has revealed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) of 55 decibels or more in either ear, nor has a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, been shown in either ear.  As such, there is no basis for the assignment of a compensable evaluation based on application of the provisions of 38 C.F.R. § 4.86, either alone or in conjunction with application of the benefit of the doubt afforded under 38 C.F.R. § 3.102. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, aside from general complaints of hearing difficulty, the Veteran had no specific complaints of functional effects caused by hearing loss.  The only such complaints documented in the file were noted in the December 2010 VA examination report, and related specifically to the Veteran's tinnitus (already service connected).    

The Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss. The fact remains that numeric designations and hence disability evaluations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of an initial noncompensable rating for bilateral hearing loss and no more. 

Accordingly, the Board can find no basis for the assignment of an initial compensable evaluation for any portion of the appeal period.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits. Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein. 

In summary, entitlement to an initial compensable rating for bilateral hearing loss is not warranted.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied. 

Extra-schedular Considerations and TDIU

In a brief from the Veteran's representative dated in March 2011, consideration of an extraschedular evaluation for bilateral hearing loss was requested.  The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's manifestations of his service-connected hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran contends that his bilateral hearing warrants a compensable evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate and the record contains no evidence showing the Veteran is entitled to a higher rating at any point during the instant appeal; therefore no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the current noncompensable evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. § 4.85.  Thus, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects the degree of his hearing loss as evaluated under the provisions of 38 C.F.R. §§ 4.85.  The Board also points out that the record contains no actual indication of marked interference with employment or any periods of hospitalization related to service-connected hearing loss.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted. 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected bilateral hearing loss, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted. 



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Referral for consideration of an increased disability rating for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


